DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed May 14, 2021.  Claim 4 is amended.  Claims 1-6 and 21-34 have been examined in the application.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claims 1, 21 and 27 the subject matter “sending, with the PCSCF server, a first radio frequency communication including a first plurality of offers for the first offer,” is not described in the provider can send the offer to all users at the same time. In some examples, this can include adding the offer to the first GUI 200 (discussed above), sending e-mails or text to users, and/or adding the offer to the provider's website.” [0066].  This does not describe that the PCSCF server, sends a first radio frequency communication including a first plurality of offers for the first offer.  Accordingly, this is impermissible new matter.  Claims 2-6, 22-26 and 28-34 by being dependents of claims 1, 21 and 27 respectively are also rejected.
In Claims 1, 21 and 27 the subject matter “sending, with the PCSCF server, a second radio frequency communication including a second plurality of offers for the second offer,” is not described in the original disclosure.  The specification discloses that “the provider can send the offer to all users at the same time. In some examples, this can include adding the offer to the first GUI 200 (discussed above), sending e-mails or text to users, and/or adding the offer to the provider's website.” [0066].  This does not describe that the PCSCF server, sends a second radio frequency communication including a second plurality of offers for the second offer.  Accordingly, this is impermissible new matter.  Claims 2-6, 22-26 and 28-34 by being dependents of claims 1, 21 and 27 respectively are also rejected.
In Claims 1, 21 and 27 the subject matter “sending, with the PCSCF server, a third radio frequency communication including a third plurality of offers for the second offer,” is not described in the original disclosure.  The specification discloses that “the provider can send the offer to all users at the same time. In some examples, this can include adding the offer to the first GUI 200 (discussed above), sending e-mails or text to users, and/or adding the offer to the provider's website
In Claims 1, 21 and 27 the subject matter “sending, with the PCSCF server, a fourth radio frequency communication including a fourth plurality of offers for the first offer,” is not described in the original disclosure.  The specification discloses that “the provider can send the offer to all users at the same time. In some examples, this can include adding the offer to the first GUI 200 (discussed above), sending e-mails or text to users, and/or adding the offer to the provider's website.” [0066].  This does not describe that the PCSCF server, sends a fourth radio frequency communication including a fourth plurality of offers for the first offer.  Accordingly, this is impermissible new matter.  Claims 2-6, 22-26 and 28-34 by being dependents of claims 1, 21 and 27 respectively are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 21-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Specifically, claims 1-6 and 21-34 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.

	This judicial exception is not integrated into a practical application because when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements referring to at a Proxy-Call Session Control Function (PCSCF) server; at the PCSCF server; with a processor of the PCSCF server; with the PCSCF server, first radio 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations amount to using a computer as a tool to implement the abstract idea.  Viewing these limitations individually, the limitations generically referring to a server, a processor, radio frequency, user equipment, a memory (claim 21), do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these 
	Likewise, dependent claims 2-6 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance claims 2-3, 5 are directed towards mathematical calculations, which fall under the abstract grouping of Mathematical Concepts; claims 4 and 6 further provides for the abstract idea to be performed in a certain time period.  Thus, while the dependent claims may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 21-34 suffer from substantially the same deficiencies as outlined with respect to claims 1-6 and are also rejected accordingly.












Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's argument regarding the 35 U.S.C. § 101 rejection that claims are not directed to one or more of the groupings listed under Prong 1 of the abstract idea analysis (pp 10-12).  The Examiner respectfully disagrees.  The claims are directed to providing multiple promotional offers to groups of users and is thus directed to the abstract grouping of Certain Methods of Organizing Human Activity.  See 101 analysis above.
	Applicant argues that the claims are integrated into a practical application and are therefore not directed to an abstract idea (p 12).  The Examiner respectfully disagrees.  The claims are directed to an abstract ideas and recite additional element comprising generic computer components to apply the abstract ideas.  Using a Proxy-Call Session Control Function server, a processor, and sending the advertisement offer via radio frequency to a user equipment, does not provide some other meaningful way to apply the abstract ideas beyond generally linking the use of the abstract idea to a particular technological environment.  As such, the claim as a whole does not purport to improve the functioning of a computer itself or provide an improvement in any other technology or technical field.
	Applicant submits that the claims recite significantly more than the abstract idea similar to the case in BASCOM (pp 13-14).  The Examiner respectfully disagrees.  The instant claimed invention and BASCOM have different claim sets and different fact patterns, and therefore the two are not analogous.  Even so, in BASCOM, the court agreed that the concept of filtering content was an abstract idea; however, the claims were found to be significantly more since they did not merely recite the abstract idea along with the requirement to perform it on the Internet, or on a set of generic computer components.  The inventive concept was found in the non-conventional and non-generic arrangement of known, conventional pieces, because although, filtering content on the Internet was already a known concept, the patent described BASCOM, Applicant’s claims are directed to an abstract concept but unlike BASCOM, the claims only recite the abstract idea using the ordinary functions of the computer components, which do not improve any technology neither are unconventional.  Applicant has not demonstrated any recited claim limitations that fall outside of these categories, where said categories cannot establish subject matter eligibility, and so is precisely what BASCOM indicated was insufficient for subject matter eligibility.  That “only particularly identified subgroups will receive determined offers based on a maximum distribution rate and an actual distribution rate” addresses an entrepreneurial scheme and does not proffer an improvement to a computer or any other technical field. 
	Applicant contends that the Office has not established that Applicant's claim elements constitute well-understood, routine, conventional activities as required by the April 2018 Memo (pp 14-15).  The Examiner respectfully disagrees.  Applicant’s claims do not provide any additional element besides the use of generic computing components to apply or use the abstract ideas.  It is well understood that simply applying abstract ideas by generic computer components is not a practical application of the abstract idea, or an inventive concept that would amount to significantly more.  See at least, TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea).
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).